DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The new ground of rejection set forth below for claim 13 is necessitated by Applicant’s amendment filed on Nov. 14, 2022. In particular, claim 13 has been amended to include a limitation regarding radical polymerization. The remaining grounds of rejection set forth below are the same as those set forth in the previous Office action mailed on Jul. 15, 2022. For these reasons, the present action is properly made final.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 103

Claims 1-6, 9-15, 17, 21, 23, and 25-26 are rejected under 35 U.S.C. § 103 as being unpatentable over US Patent Application Publication No. 2010/0278763 A1 (herein “Loeffler”) in view of Progress in Biomaterials 2013, 2(8), 1-16 (herein “Babu”) and further as evidenced by US Patent Application Publication No. 2010/0274048 A1 (herein “Wakayama”), US Patent Application Publication No. 2015/0329877 A1 (herein “Bockrath”), and US Patent Application Publication No. 2010/0048850 A1 (herein “Dubois”).
The rejection as to claims 1-3, 5-6, 11, 14-15, 17, 21, 23, and 25-26 was adequately set forth in paragraphs 8-18 of the Office action mailed on Jul. 15, 2022 and is incorporated here by reference.
As to claim 13: Loeffler further discloses that the polymers may be made by radical polymerization (see ¶¶ [0057]-[0058]).

Claims 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Loeffler in view of Babu, and further as evidenced by Wakayama, Bockrath, and Dubois, as applied above, and further as evidenced by Polymer-Plastics Technology and Engineering 2015, 54(9), 923-943 (herein “Teodorescu”), Journal of Food Composition and Analysis 2003, 16, 721-727 (herein “Tateo”), and Industrial & Engineering Chemistry Research 2016, 55, 8383-8394 (herein “Zhang”).
This rejection was adequately set forth in paragraphs 19-23 of the Office action mailed on Jul. 15, 2022 and is incorporated here by reference.

Response to Arguments

Applicant’s arguments filed Nov. 15, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

The rejection under 35 U.S.C. § 112(a) has been withdrawn in light of the cancellation of claim 27.

Applicant's arguments (pp. 13-22 and 28-29 of the Remarks) are substantially the same as those submitted on Feb. 21, 2022, and they were adequately addressed in paragraphs 35-43 of the Office action mailed on Jul. 15, 2022.

Applicant argues (p. 23 of Remarks) that the previously presented data regarding alleged unexpected results are commensurate in scope with the claims because the claims require that some of repeating units (a) be made from particular reagents.
Applicant’s results are drawn to the polymerization of monomers containing certain amounts of certain impurities. The claims do not require any particular impurities (such as those in the bio-based monomers in presented results), nor do they exclude any particular impurities (such as those in the petro-based monomers in the presented results). The claims also do not recite any limitations drawn to the effects of the argued impurities, such as any particular purity of the recited monomers, any particular purity of the claimed polymers, or any particular molecular weight of the claimed polymers, which would distinguish the claimed polymers from the prior art.
The claims thus encompass polymers made without the impurities of the bio-based monomers shown in the results (N2, CO2, ethanol); they encompass polymers made with the impurities of the petro-based monomers shown in the results (propane, propene, isobutene, n-butane); and they encompass polymers having the same molecular weights as described in the prior art.
In brief, because the claims encompass the use of purified monomers, and the claims encompass the results accompanying the use of monomers that lack the argued impurities; and the claims encompass results (molecular weights) which are not distinguished from the prior art’s disclosure of molecular weights.

Similarly, because the molecular weights demonstrated for the present invention fall within the scope of Loeffler’s disclosure, the argued difference in molecular weights is not of practical significance. MPEP 716.02(b)(I).

Applicant argues (p. 25 of Remarks) that the present polymers can be provided in higher molecular weight “under less stringent conditions” than those from a petroleum-based monomer.
This argument is unpersuasive because it does not explain or provide evidence for the argued difference in stringency of conditions for making the polymer.

Applicant argues (p. 26 of Remarks) that bio-based isobutenes contain less of the impurity IBSA and that the lowered amounts of IBSA are inherent to the preparation of the monomer ACDMT from bio-based isobutene, acrylonitrile, and fuming sulfuric acid.
The argument that the claims necessarily have “lowered amounts of IBSA” appears to rely on an assumption that Loeffler’s monomers and the reagents used to make the monomers would not have been purified prior to use, although purification is a routine step in synthetic organic chemistry. The argument is not accompanied by an explanation of why Loeffler’s materials would have been made with petroleum-based reagents that have the argued amounts of IBSA impurity (as opposed to, for example, purified reagents). As noted in the preceding Office action with respect to the reference to Braun (see paragraphs 27-28 of the Office action mailed on Jul. 15, 2022), the presence of impurities in monomers and common purification methods of monomers are known in the art.
Additionally, the claims encompass monomers that are not exclusively bio-based; that is, the claims encompass mixtures of monomers including some amounts of petroleum-derived monomers. The claims thus encompass mixtures of monomers including the impurities associated with the argued unpurified petroleum-derived monomers. As noted above in paragraph 14, the claims also do not recite any limitations drawn to the effects of the argued impurities of the reagents used to make the monomers at issue, such as any particular purity of the recited monomers or any particular purity of the claimed polymers.


Conclusion

This action is properly final because Applicant's amendment necessitated some of the new ground(s) of rejection presented in this Office action, and because the remainder of the rejections are on the same grounds as set forth in the previous Office Action mailed on Jul. 15, 2022. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  See MPEP § 706.07(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
This action is a final rejection and is intended to close the prosecution of this application.  Applicant's reply under 37 CFR § 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed.  The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier.  Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing of good and sufficient reasons why they are necessary and why they were not presented earlier.
A reply under 37 CFR § 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim.  The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance.  Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764